DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 7/15/2022.
Claims 1, 4, 7, and 16 have been amended.
Claim 3 has been canceled.
Claims 1, 2, and 4-21 are pending.
Response to Arguments
Objections to the Drawings
Figures 1-3 remain objected, in light of the rules defined in 37 C.F.R. 1.83(a), which states:
The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawings.
In this case, the numbered blocks of Figures 1-3 do not show every feature of the invention specified in the claims, given that one of ordinary skill in the art would not be able to reasonably interpret the Figures without manually writing in labels referenced in the specification. Conventional features (e.g., the elements of Figure 4) are not essential for proper understanding of the invention and do not require descriptive labels, as required for Figures 1-3.
The Applicant has cited a Figure from US 6,691,845, which does not include descriptive labels. However, the difference between the Figure from US 6,691,845 and the Applicant’s Figures 1-3 is that the components of assembly 118 are distinctly drawn and can be interpreted from their arrangement and shape in the Figure from US 6,691,845, while the Applicant’s Figures 1-3 are uniform blocks that represent method steps and cannot be clearly distinguished from one another. 
Claim Objections
Due to the amendments filed 7/15/2022, the objections of claims 4 and 16 have been withdrawn.
Rejections under 35 U.S.C. 112
Upon further review of the specification filed 8/14/2020, the disclosure of repeating the methods reasonably supports the limitations of claim 4, and therefore, the rejections of claims 4-9 under 35 U.S.C. 112(a) have been withdrawn. 
Rejections under 35 U.S.C. 102
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, a new reference has been applied due to the amendments filed 7/15/2022.
Drawings
The drawings are objected to because Figures 1-3 require descriptive legends. Specifically, one of ordinary skill in the art would not be able to reasonably interpret the Figures without manually writing in labels referenced in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canoy et al. (US 2016/0246304 A1), hereinafter Canoy.
The claim language is broad enough to encompass aerial vehicles, and therefore, in the following rejections under 35 U.S.C. 102, Canoy has been applied to teach the claim language with respect to its autonomous aircraft embodiment. However, it should be noted that Canoy further discloses an alternative ground-based autonomous vehicle embodiment in ¶0036, in which the method of Canoy may be reasonably applied. 
Claim 1
Canoy discloses the claimed method (see Figure 4) comprising:
a) providing a vehicle (i.e. autonomous aircraft 102) with one or more computer systems (i.e. processor 630, as depicted in Figure 6 and described in ¶0079) including semi-autonomous or autonomous control of the vehicle and using the semi-autonomous or autonomous control comprising initiating moving a vehicle in one or more predefined maneuvers (see ¶0068, ¶0051, with respect to step 302 of Figure 4, regarding that processor of the autonomous aircraft obtains and stores near-flight testing maneuver instructions that indicate a sequence of mid-air actions performed by the autonomous aircraft, where the autonomous aircraft executes near-flight testing maneuver within the testing area based on the near-flight testing maneuver instructions, as described in ¶0071, ¶0054, with respect to step 306);
b) comparing data collected during the one or more predefined maneuvers with at least one of prior data collected or initial data collected (see ¶0071, ¶0056, with respect to step 308, regarding that control data from the components of the autonomous aircraft prior to the execution of near-flight testing maneuvers is compared with real-time obtained data), wherein the one or more types of predefined maneuvers are moving the vehicle in at least one of a slalom, ramp, or step (see ¶0049, with respect to Figure 2C, regarding that the near-flight testing maneuvers include traversing a test flight with turn maneuvers 272, 282); and
c) analyzing the data from the comparing step to determine if at least one of calibration of one or more components of the vehicle is needed, if repair of one or more components of the vehicle is needed, or one or more components of vehicle is performing properly (see ¶0071, ¶0056-0058, with respect to steps 306-308, regarding the determination of imbalances, changes in center-of-gravity, and other conditions that may be anomalous in response to the comparison).
Claim 2
Canoy further discloses that the step of initiating includes a step of selecting one or more types of predefined maneuvers (see ¶0052, regarding that the server provides the near-flight testing maneuver instructions to the processor of the autonomous aircraft, where the near-flight testing maneuver instructions is related to the particular type, class, and/or structure of the autonomous aircraft).
Claim 4
Canoy further discloses that the step of initiating includes a step of adjusting one or more configurations of the vehicle (see ¶0070, with respect to step 402, regarding adjusting the near-flight testing maneuver instructions based on obtained flight plan data and predicted flight conditions), and wherein the method includes a step of initiating moving the vehicle in the one or more predefined maneuvers after the step of adjusting one or more configurations of the vehicle (see Figure 4, depicting steps 304-306 of executing the near-flight maneuver data after adjusting the near-flight maneuver data in step 401).
Claim 5
Canoy further discloses that the one or more configurations of the vehicle includes at least one of speed of the vehicle, transmission settings of the vehicle, steering settings of the vehicle, or brake settings of the vehicle (see ¶0051, regarding that the near-flight testing maneuver instructions include configurations for the functionalities of the autonomous aircraft, including operating speeds; ¶0049, with respect to Figure 2C, depicting various turn maneuvers 272, 282 associated with the near-flight testing maneuvers). Canoy is applied to teach either the speed of the vehicle or steering settings of the vehicle.
Claim 6
Canoy further discloses that the speed of the vehicle includes maintaining at least one of a constant speed, accelerating, decelerating, rate of acceleration, rate of deceleration, or drop throttling (see ¶0049, with respect to Figure 2C, regarding that the near-flight testing maneuvers include jerk maneuvers 278, 280, defined as quick movements to the right or left from a hover position in ¶0047-0048). The jerk maneuver of Canoy may reasonably teach accelerating or decelerating speed configurations.
Claim 10
Canoy further discloses that the claimed method includes a step of testing the vehicle by the vehicle moving through the one or more predefined maneuvers (see ¶0054, with respect to step 306, regarding that the autonomous aircraft executes a near-flight testing maneuver within a testing area, where the movements are through a preprogrammed flight path, as depicted in Figure 2C). 
Claim 11
Canoy further discloses that data collected during the step of testing the vehicle is delivered to at least one of a processor, a processing center, a computer, or a micro-processor (see ¶0071, with respect to step 404, regarding that a message reporting the obtained data is transmitted to a remote computing device).
Claim 12
Canoy further discloses that the data from the step of testing the vehicle is compared and analyzed in the comparing step and the analyzing step respectively (see ¶0071, ¶0056-0058, with respect to steps 306-308 in Figure 4).
Claim 13
Canoy further discloses that results of the step of comparing and the step of analyzing are feedback to at least one of a brake system, a suspension system, or a steering system so that at least one of the brake system, the suspension system, or the steering system are calibrated (see ¶0076, ¶0060-0062, with respect to step 310, regarding flight parameters are reconfigured based on the obtained data, which include configurations for speed, altitude, route complexity, and power usage for individual motors). The motors of the autonomous aircraft of Canoy may be reasonably interpreted as a steering system, given their use to control the aircraft along routes that include turns 272, 282 in Figure 2C, for example. Calibration of the motors is achieved in Canoy to account for various conditions, e.g., imbalance of the aircraft.
Claim 14
Canoy further discloses that the results of the step of comparing and the step of analyzing are provided to at least one of a transmission device, an operation center, or an operator device (see ¶0071, with respect to step 404, regarding the obtained data and the determined unexpected performance of the autonomous aircraft is transmitted to a ground-based operator station).
Claim 15
Canoy further discloses that at least one of the transmission device, the operator center, or the operator device recall the vehicle to be repaired or calibrated based upon the results (see ¶0058, with respect to steps 306-308 of Figure 4, regarding that in response to identified discrepancies between expected and actual movements during near-flight testing maneuvers, the processor of the autonomous aircraft determines that adjustments need to be made by a technician or mechanic, where the processor aborts a current mission based on the determination, as described in ¶0074, with respect to step 408; Figure 4, depicting the dependence of the obtained data transmitted to the operator station in step 404 on the determination of airworthiness in step 408). 
Claim 16
Canoy further discloses that the vehicle includes: 
at least one of a brake system, a suspension system, or a steering system (see abstract, regarding that the processor of the autonomous aircraft executes the near-flight testing maneuver by controlling motors, where the maneuvers include turns 272, 282 in Figure 2C), and the step of initiating includes: 
a step of selecting one or more types of predefined maneuvers (see ¶0052, regarding that the server provides the near-flight testing maneuver instructions to the processor of the autonomous aircraft, where the near-flight testing maneuver instructions is related to the particular type, class, and/or structure of the autonomous aircraft) including moving the vehicle in at least one of a slalom, ramp, step, or straight configuration (see ¶0049, with respect to Figure 2C, regarding that the near-flight testing maneuvers include traversing a test flight with turn maneuvers 272, 282); and
a step of adjusting one or more configurations of the vehicle (see ¶0070, with respect to step 402, regarding adjusting the near-flight testing maneuver instructions based on obtained flight plan data and predicted flight conditions) including at least one of speed of the vehicle, transmission settings of the vehicle, steering settings of the vehicle, or braking settings of the vehicle (see ¶0051, regarding that the near-flight testing maneuver instructions include configurations for the functionalities of the autonomous aircraft, including operating speeds; ¶0049, with respect to Figure 2C, depicting various turn maneuvers 272, 282 associated with the near-flight testing maneuvers).
Claim 17
Canoy further discloses that the method includes a step of monitoring includes at least one of a master cylinder, motor, pressure sensor, brake booster, anti-lock controller, actuation unit, clamp force, fluid pressure, or inertial measurement unit of the brake system (see ¶0032, regarding the monitoring of sensors and power applied to each rotor, as well as other systems including motors; ¶0071, ¶0055, with respect to step 308, regarding the monitoring of sensors that include gyroscopes, accelerometers, rotor motor power, and flight controls). Canoy may be applied to teach either the motor, actuation unit, or IMU of the brake system, where the “brake system” of Canoy may be reasonably taught by the on-board processor and motors that adjust their power to appropriately change the speed of the aircraft, e.g., see ¶0074.
Claim 18
Canoy further discloses that the method includes a step of monitoring at least one of an inertial measurement unit, a ride height sensor, longitudinal acceleration, or pitch sensor of the suspension system or the vehicle (see ¶0071, ¶0055, with respect to step 308, regarding the monitoring of sensors that include gyroscopes, accelerometers, rotor motor power, and flight controls). Canoy may be applied to teach either the IMU, longitudinal acceleration, or pitch sensor, where the gyroscope includes measurement of pitch, as described in ¶0027.
Claim 19
Canoy discloses that the method includes a step of monitoring at least one of an inertial measurement unit, yaw rate, or a ride height sensor of the vehicle (see ¶0071, ¶0055, with respect to step 308, regarding the monitoring of sensors that include gyroscopes, accelerometers, rotor motor power, and flight controls). Canoy may be applied to teach either the IMU or yaw rate, where the gyroscope reasonably includes measurement of a yaw.
Claim 20
Canoy further discloses that the method includes a step of monitoring at least one of lateral acceleration, wheel speed sensors, electric motor speed sensors, driveline sensors, steering sensors, tire sensors, GPS sensors, cameras, radars, and Iidars (see ¶0071, ¶0055, with respect to step 308, regarding the monitoring of sensors that include gyroscopes, accelerometers, rotor motor power, flight controls, and camera imagery; ¶0079, regarding the monitoring of position using GPS). Canoy may be applied to teach either lateral acceleration, in light of its defined “jerk” movements, e.g. see Figure 2B, steering sensors, GPS sensors, or cameras.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Canoy in view of Official Notice.
Claim 7
Canoy has not been applied to teach the limitation of “transmission settings” in claim 5, and therefore, further limiting the transmission settings so as to include at least one of two-wheel drive, four-wheel drive, or transmission shift points is not required to be taught by prior art. 
In order to advance prosecution, the autonomous aircraft of Canoy may be modified to be an autonomous ground-based vehicle, such as a truck, in light of the alternative embodiment provided in ¶0036 of Canoy. In applying the claimed method of Canoy to a truck, Canoy further indicates in ¶0036 that the maneuvers pertain to specific travel parameters of a truck, e.g., speed, turning, braking, etc. A truck is well known to include travel parameters, such as transmission settings that include at least one of two-wheel drive, four-wheel drive, or transmission shift points, and providing a truck with one of these well known transmission settings would be capable of instant and unquestionable demonstration. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel parameters of the truck of Canoy, in light of Official Notice, so as to include at least one of two-wheel drive, four-wheel drive, or transmission shift points, with the predictable result of performing typical operations, such as shifting, that occur during a delivery route of a common truck (¶0036 of Canoy).
Claim 8
Canoy has not been applied to teach the limitation of “brake settings” in claim 5, and therefore, further limiting the brake settings so as to include at least one of braking using anti-lock, braking to prevent anti-lock from engaging, changing clamp force of a brake, changing fluid pressure, or changing voltage to a motor is not required to be taught by prior art.  
In order to advance prosecution, the autonomous aircraft of Canoy may be modified to be an autonomous ground-based vehicle, such as a truck, in light of the alternative embodiment provided in ¶0036 of Canoy. In applying the claimed method of Canoy to a truck, Canoy further indicates in ¶0036 that the maneuvers pertain to specific travel parameters of a truck, e.g., speed, turning, braking, etc. A truck is well known to include travel parameters, such as brake settings that include at least one of braking using anti-lock, braking to prevent anti-lock from engaging, changing clamp force of a brake, changing fluid pressure, or changing voltage to a motor, and providing a truck with one of these well known brake settings would be capable of instant and unquestionable demonstration. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the travel parameters of the truck of Canoy, in light of Official Notice, so as to include at least one of braking using anti-lock, braking to prevent anti-lock from engaging, changing clamp force of a brake, changing fluid pressure, or changing voltage to a motor, with the predictable result of performing typical operations, such as braking, that occur during a delivery route of a common truck (¶0036 of Canoy).
Claim 9
Canoy does not further disclose that the steering settings includes at least one of fluid pressure or alignment, given that these particular settings are commonly associated with ground vehicles. However, the autonomous aircraft of Canoy may be modified to be an autonomous ground-based vehicle, such as a truck, in light of the alternative embodiment provided in ¶0036 of Canoy. In applying the claimed method of Canoy to a truck, Canoy further indicates in ¶0036 that the maneuvers pertain to specific travel parameters of a truck, e.g., speed, turning, braking, etc. 
The type of steering used by a truck is commonly hydraulic, so as to provide high power in comparison to its volume, and therefore, it would be capable of instant and unquestionable demonstration to include at least one of fluid pressure or alignment in the steering settings of the truck of Canoy. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the brake settings of the truck of Canoy, in light of Official Notice, so as to includes at least one of fluid pressure or alignment, with the predictable result of performing typical operations, such as hydraulic braking, that occur during a delivery route of a common truck (¶0036 of Canoy).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Canoy in view of Edren et al. (US 10,395,444 B1), hereinafter Edren.
Claim 21
Canoy does not further disclose that the method includes a step of analyzing the data from the comparing step against aggregated data from a plurality of vehicles to determine if at least one of calibration of one or more components of the vehicle is needed, if repair of one or more components of the vehicle is needed, or one or more components of vehicle is performing properly.
However, Edren discloses a similar method that includes step 102 (similar to the comparing step taught by Canoy), where a characteristic associated with the vehicle (e.g., determined based on the sensor data) (similar to the data collected during the one or more predefined maneuvers taught by Canoy) is compared to an expected characteristic associated with the vehicle (similar to the initial data collected taught by Canoy) (see at least col. 3, lines 5-10), e.g., a lateral error 116 is determined by the difference between an intended path 112 and an actual path 114 (see col. 3, lines 27-36). Edren further discloses that the data determined from step 102 is analyzed against aggregated data from a plurality of vehicles (i.e. fleet of vehicle) to determine if at least one of calibration of one or more components of the vehicle is needed, if repair of one or more components of the vehicle is needed, or one or more components of vehicle is performing properly (see at least col. 5, line 45-col. 6, line 63, regarding that at step 132, determining whether the motion of the vehicle (as determined by the sensor data) corresponds to a line on graph 142, where each line based on data associated with a fleet of vehicles, so as to diagnose the fault determined in step 102).
In Canoy, the vehicle is an autonomous aircraft. In Edren, the vehicle(s) is an autonomous ground vehicle. However, Canoy discloses that the autonomous aircraft of Canoy may be modified to be an autonomous ground-based vehicle, such as a truck, in light of the alternative embodiment provided in ¶0036 of Canoy; therefore, it would be reasonable to apply the method of Edren to Canoy, given that the vehicles of Canoy may pertain to either aerial or ground vehicles.
Since the systems of Edren and Canoy are directed to the same purpose, i.e. monitoring vehicle behavior with respect to predefined maneuvers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Canoy to include a step of analyzing the data from the comparing step against aggregated data from a plurality of vehicles to determine if at least one of calibration of one or more components of the vehicle is needed, if repair of one or more components of the vehicle is needed, or one or more components of vehicle is performing properly, in the same manner that Edren analyzes the data determined from step 102 against aggregated data from a plurality of vehicles to determine if at least one of calibration of one or more components of the vehicle is needed, if repair of one or more components of the vehicle is needed, or one or more components of vehicle is performing properly, with the predictable result of detecting service issues associated with a vehicle (col. 1, lines 5-6 of Edren) by leveraging the aggregated data to determine how a vehicle is expected to behave (col. 18, lines 25-27 of Edren).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/					/RUSSELL FREJD/Examiner, Art Unit 3661                                                Primary Examiner, Art Unit 3661